Citation Nr: 1706356	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-35 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for forehead scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  He is the recipient of the Combat Infantryman Badge, among other awards and decorations, for his service in Vietnam.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was previously before the Board in February 2015, at which time it was remanded for additional development.  A review of the record reflects that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for prostate cancer has been raised by the record in a December 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016)


FINDING OF FACT

Since the grant of service-connection, the scars on the Veteran's forehead have not been manifested by any "characteristics of disfigurement" and have not been painful.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for forehead scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7800 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in August 2009.

Pursuant to VA's duty to assist in the development of a claim, VA associated with the file VA treatment records and provided VA examinations in April 2010 and July 2015.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(3).  The Board finds the examination reports are sufficient to accurately adjudicate the claim.  The examiners reviewed the claims file, examined the Veteran and recorded their findings.  The findings address all the pertinent symptomology (or the lack thereof) associated with the service connected scars.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Compensable Rating for Scars

In a June 2010 rating decision, the RO granted service connection for forehead scars and assigned a noncompensable rating, effective August 27, 2009.  The Veteran filed a notice of disagreement with this evaluation in June 2010 and contends that a compensable evaluation for his service-connected forehead scars is warranted.  The Veteran asserts that one of his scars at least one quarter inch wide at its widest part, multiple scars are clearly visible, one scar is asymmetric, and that an indentation can be felt.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.

38 C.F.R. § 4.118 sets forth the schedular criteria for rating skin disabilities.  Under this regulation, Diagnostic Code 7800 pertains to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under this diagnostic code, a 10 percent rating is assigned when there is one characteristic of disfigurement; a 30 percent rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with two or three characteristics of disfigurement; a 50 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with four or five characteristics of disfigurement; and an 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with six or more characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 Note (1).

The rating criteria under Diagnostic Code 7800 also directs VA to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id. at Note (4).

Scars that are unstable or painful are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides the following: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 at Note (1).  Additionally, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id. at Note (3).

With regard to scars (including linear scars) that have been evaluated under Diagnostic Codes 7800-04, Diagnostic Code 7805 directs VA to also evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.

The Veteran underwent a VA scars examination in April 2010.  The examiner noted three separate scars on the Veteran's left forehead.  The examiner reported the first scar was superficial, measuring 1.25 inches in length.  Physical examination revealed the scar was not painful; exhibited no signs of skin breakdown; had no inflammation, no edema, or keloid formation; had no abnormal texture; had no hypo- or hyper-pigmentation; had no induration or inflexibility; contour was not elevated or depressed; was not adherent to underlying tissue and had no other disabling effects.  The examiner diagnosed a hairline scar, left forehead.  The second scar on the Veteran's left forehead was noted to be superficial, measuring .25 inches in length and .125 inches in width.  Physical examination revealed the scar was not painful, exhibited no signs of skin breakdown; had no inflammation, no edema or keloid formation; had no abnormal texture; had no induration or inflexibility; contour was not elevated or depressed; was not adherent to underlying tissue; and had no other disabling effects.  The area of discoloration that was lighter than normal was less than 6 sq. inches.  The examiner diagnosed "pale portion of scar #1."  The examiner described the third scar as a hairline scar, running one inch above the Veteran's eyebrow.  The examiner noted that it was difficult to visualize the scar without using his fingers to move the Veteran's skin; and that it was difficult to distinguish the scar from a horizontal skin line on the Veteran's forehead.  The examiner reported that, after manipulating the Veteran's skin, he observed approximately half of the scar to be pale in color.  The scar was noted to be superficial, measuring 1.5 inches in length.  Physical examination revealed the scar was not painful; exhibited no skin breakdown; had no inflammation, no edema or keloid formation; had no induration or inflexibility; contour was not elevated or depressed; was not adherent to underlying tissue; and had no other disabling effects.  The examiner noted that the area of discoloration that was lighter than normal was less than 6 sq. inches.  The examiner diagnosed a horizontal scar, left forehead above the left eyebrow.  The examiner took photographs of the scars which are included in the evidence of record.  The Board notes that the photographs reflect the findings of the physical examination.

In February 2015, the Board remanded the matter to provide the Veteran with a VA examination that would contemplate his contentions, resolve any inconsistencies in the record and fully assess the current manifestations of the Veteran's service-connected forehead scars.

The Veteran was afforded a VA scars examination in July 2015.  The examiner noted three scars on the Veteran's forehead.  The first scar measured 3 cms in length and 0.4 cms in width; the second scar measured 2.5 cms in length and 0.2 cms in width; and the third scar measured 2.5 cms in length and 0.1 cm in width.  Physical examination revealed no elevation, depression, adherence to underlying tissue or missing underlying tissue in any of the scars.  The examiner noted no abnormal pigmentation or texture of the Veteran's head or face; and no gross distortion or asymmetry of facial features or visible palpable tissue loss.  The examiner reported that the scars are very difficult to see and differentiate from the surrounding skin.  The Veteran reported that he had numbness over his left eyebrow and lateral to the left eye over the past five years.  The examiner noted there is no pain over the scars.  The examiner stated that he did not consider the scars "indented."  The examiner reported that the scars are faded and can barely be seen.  The examiner determined there was no "optic neuropathy" and no facial nerve paralysis.  The examiner determined that it is less likely than not that any numbness is secondary to the Veteran's scars from the injury he sustained in 1969.  The examiner took photographs of the scars which are included in the evidence of record.  The Board notes that the photographs of the scars are consistent with the reported findings of the physical examination.

Although the Veteran asserts that one scar is at least .25 inches wide at the widest part, that multiple scars are clearly visible on his forehead and that one of his scars is asymmetrical and indented, the objective findings of the VA examiners does not document that any of the eight characteristics of disfigurement described in Diagnostic Code 7800 are present.  The Board places greater probative weight on the objective findings of the VA examiners over the Veteran's self-reported symptomology.  The cumulative findings of the two examiners outweigh the Veteran's self-reported symptomology.  Additionally, the Board notes there is chance for pecuniary gain for the Veteran as a result of his skin claim and this fact may have swayed the Veteran's self-reports.  

Therefore, because the record is negative for evidence of disfigurement, visible or palpable tissue loss or gross distortion or asymmetry a compensable rating is not warranted under Diagnostic Code 7800.  The evidence also fails to show that the scars are unstable or painful, or were productive of disabling effects not considered under Diagnostic Codes 7800 and 7804.  The Board notes the Veteran has alleged that the scars were numb.  Significantly, the examiner who conducted the July 2015 VA examination acknowledged the Veteran's reports of this symptomology but determined that the numbness reported by the Veteran was not secondary to the service connected scars.  The Veteran is competent to report on experiencing numbness.  The Board finds, however, that the etiology of the numbness is a complex medical question which the Veteran is not competent to provide evidence on.  The Board finds the numbness reported by the Veteran does not warrant a compensable rating as the evidence of record demonstrates that the numbness is not associated with the service connected scars.  

Based on the above, the Board finds that a compensable rating is not warranted at any time during the appeal period.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R.  § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the manifestations of the Veteran's forehead scars, such as size and pigmentation.  The rating criteria are therefore adequate to evaluate the Veteran's forehead scars and referral for consideration of an extraschedular rating is not warranted.

Additionally, as there is no indication that the Veteran has been rendered unemployable by reason of his forehead scars, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable rating for forehead scars is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


